Citation Nr: 1708920	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar spine disability, currently rated 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic headaches.

5.  Entitlement to an effective date prior to September 1, 2015 for additional compensation for dependent child, C., based upon school attendance.

6.  Entitlement to service connection for residuals of a jaw fracture.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to January 9, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2009 and October 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2010, the Veteran presented sworn testimony during a hearing before a decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran has alleged an inability to retain employment due, in part, to his service-connected lumbar spine and radiculopathy disabilities.  See, e.g., the VA Form 21-8940 dated May 2012.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a November 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to a TDIU, effective January 9, 2014.  As such, the issue of entitlement to a TDIU prior to January 9, 2014 is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to service connection for residuals of a jaw injury and entitlement to a TDIU prior to January 9, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability was manifested by a disability equating to no worse than limitation of flexion to 30 degrees; there is no competent evidence of unfavorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  The Veteran's service-connected radiculopathy of the right lower extremity results in severe incomplete paralysis of the sciatic nerve with marked muscular atrophy with pain and numbness.

4.  The Veteran's service-connected radiculopathy of the left lower extremity results in moderately severe incomplete paralysis of the sciatic nerve with pain and numbness.

5.  Throughout the appeal period, the Veteran's post-traumatic headaches have been characterized by very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

6.  The Veteran's child C. turned 18 years old on May [redacted], 2014.
7.  The Veteran received additional compensation for his child, C., after his eighteenth birthday from May [redacted], 2014 to July 1, 2014, and from September 1, 2015 based on school attendance.

8.  The Veteran filed a timely executed VA Form 21-674 (Request for Approval of School Attendance) in February 2015 as to C.'s school attendance.

9.  The evidence of record demonstrates that the Veteran's child C. attended an approved educational institution continuously from the time of his eighteenth birthday.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular rating of 40 percent, but no higher, for service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 5242 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular rating of 60 percent initial rating for right lower extremity radiculopathy of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8520 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular rating of 40 percent initial rating for left lower extremity radiculopathy of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8520 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 50 percent, but no higher, for post-traumatic headaches have been met since the date of the increased rating claim.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8100 (2016).

5.  The criteria for continuous additional benefits based on school attendance of the Veteran's child C. from May [redacted], 2014 are met 38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A pre-decisional notice letter dated in March 2009 complied with VA's duty to notify the Veteran including as to the initial rating claims.  Service connection for a lumbar spine disability, radiculopathy of the right and left lower extremities, and post-traumatic headaches has been granted and the initial rating and effective date has been assigned, the claims of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the March 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With respect to the earlier effective date claim, a February 2012 letter complied with VA's duty to notify the Veteran with regards to the earlier effective date issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and effective date.

Accordingly, the duty to notify is satisfied as to all of the issues on appeal.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

The Veteran was afforded VA examinations in October 2014, August 2012, December 2011, May 2009, and April 2009 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2014, August 2012, December 2011, May 2009, and April 2009 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.


II.  Schedular rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

a. Lumbar spine disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5237 (lumbosacral strain), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In this case, the general rating formula for diseases and injuries of the spine is appropriate in that the medical evidence of record indicates that the Veteran's service-connected lumbar spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

In his March 2009 claim of entitlement to an increased rating for a lumbar spine disability, the Veteran stated that he experiences significant back pain with leg pain.

He was afforded a VA examination in May 2009 at which time the examiner noted the Veteran's report of continuing low back pain that has increased in severity over the past several years.  He walked with a slow and guarded gait.  The examiner noted the Veteran's poor balance and inability to perform tandem gait.  The examiner further reported that the Veteran has fixed rigid unyielding lordosis in the lumbar region and with great difficulty is able to actively flex to 60 degrees with increasing pain beyond that point.  The Veteran had equal difficulty returning to an upright position.  The examiner further noted that "[r]ange of motion testing, in so far as possible considering the incapability of the Veteran to tolerate provocative testing procedures, was carried out in accordance with DeLuca provision repetitive [times] three with increasing appreciated pain and fatigue with each sequential trial."  The examiner diagnosed the Veteran with chronic lumbar spondylosis and lumbar stenosis with degenerative disc disease (DDD) and bilateral lumbar radiculopathy.
The Veteran was afforded another VA examination in December 2011, which addressed his service-connected lumbar spine disability.  The examiner noted a continuing diagnosis of back strain.  The examiner indicated that the Veteran denied flare-ups of low back symptomatology.  The following range of motion measurements were documented:  forward flexion to 40 degrees with pain, extension to 15 degrees, with pain at 10 degrees; right lateral flexion to 10 degrees with pain; left lateral flexion to 15 degrees with pain; right lateral rotation to 15 degrees with pain; and left lateral rotation to 15 degrees with pain.  Additional loss of motion was not shown upon repetitive testing.  The examiner noted that the Veteran experienced functional loss of the thoracolumbar spine; specifically, less movement than normal.  There was no localized tenderness or pain to palpation.  There was no guarding or muscle spasm of the lumbar spine.  Muscle strength was intact, and there was no evidence of muscle atrophy.  The examiner indicated that the Veteran did not have intervertebral disc syndrome of the lumbosacral spine.  The Veteran regularly used a cane for ambulation.  A December 2011 x-ray revealed extensive DDD and degenerative facet joint disease at multiple levels of the lumbar spine.  The examiner reported that the Veteran's lumbar spine disability impacts his ability to work.  Specifically, the Veteran's "back condition may interfere at a job that requires full range of motion of the lumbar spine."

The Veteran was afforded a VA examination to assess the severity of his lumbar spine disability in October 2014.  The examiner noted continuing diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome of the lumbar spine.  The examiner described the Veteran's report of flare-ups of symptomatology resulting in difficulty with bending, lifting, prolonged sitting, standing, walking, and driving.  The examiner noted the following range of motion measurements:  forward flexion to 60 degrees with pain at 30 degrees; extension to 5 degrees with pain at 0 degrees; right lateral flexion to 10 degrees with pain at 5 degrees; left lateral flexion to 10 degrees with pain at 5 degrees; right lateral rotation to 20 degrees with pain at 5 degrees; and left lateral rotation to 20 degrees with pain at 5 degrees.  Upon repetitive-use testing, right and left lateral flexion were additionally reduced to 5 degrees each, and right and left lateral rotation was reduced to 15 degrees each.  The examiner noted that the Veteran has functional loss/impairment; specifically, less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and/or weight-bearing, and lack of endurance.  The examiner further indicated that the Veteran had tenderness to palpation at the C7-T1 area.  There was no muscle spasm or guarding of the thoracolumbar spine.  There was also no muscle atrophy of the lumbar spine.  The examiner determined that the Veteran has intervertebral disc syndrome of the thoracolumbar spine.  The Veteran has had incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  The Veteran endorsed the constant use of a cane.  The examiner reported that the Veteran's lumbar spine disability impacts his ability to work in that he has pain and reduced range of motion, worse with walking, standing, sitting, driving or performing these activities for any prolonged period.  The examiner further reported that, based upon the physical examination, as well as the Veteran's medical history "there is evidence of decreased functional ability during flare-ups and/or when the joint is used repeatedly [over] a period of time."  The examiner continued, "[r]epetitive range of motion maneuvers DID DEMONSTRATE increased pain and decreased range of motion as described in the exam."  [Emphasis as in original].  The examiner additionally stated that the "signs and symptoms with decreased degrees of range of motion described in the exam template would at least likely as not, occur with similar activity of repeated use over similar period of time."  The examiner concluded, "[i]t is not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, any additional or further loss of range of motion beyond that described above as a consequence of flare or exacerbation outside the clinical setting."

The Board has considered whether an increased schedular rating is warranted for the Veteran's lumbar spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  Accordingly, in light of the impairment of the Veteran's forward flexion to 60 degrees with pain beginning at 30 degrees (see the VA examination report dated October 2014), the Veteran's fixed rigid unyielding lordosis as documented by the May 2009 VA examination, and in consideration of his reports of flare-ups of lumbar spine symptoms, the Board finds that the Veteran's service-connected lumbar spine disability most nearly approximates the criteria required for a 40 percent disability rating.  See 38 C.F.R. § 4.7 (2016).

With respect to the question of whether the Veteran is entitled to a rating in excess of 40 percent for his service-connected lumbar spine disability, neither his treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain findings reflecting that there is no ankylosis.  Although the May 2009 VA examiner reported the Veteran's fixed rigid unyielding lordosis, such does not equate to unfavorable ankylosis as defined in Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  Range of motion testing shows that the Veteran's spine is not fixed in flexion or extension.  Similarly, the lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In this regard, the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not applicable, as range of motion findings will not impact the Board's decision on appeal.

In addition, the Board notes that the October 2014 VA examiner indicated that the Veteran had experienced an incapacitating episode having a total duration of one week during the past 12 months.  However, such symptoms would not warrant a rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; therefore, such a rating would not afford the Veteran.

Accordingly, the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability more nearly approximate a rating of 40 percent, but no higher, throughout the appeal period.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the 40 percent rating assigned and is otherwise inapplicable because the preponderance of the evidence is against any higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

b. Radiculopathy of the right and left lower extremities

The Veteran's right and left lower extremity radiculopathy is currently rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016) for impairment of the sciatic nerve.  Under DC 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

In his March 2009 claim, the Veteran reported that he experiences pain in the right leg after sitting for any length of time.  He also reported numbness in his legs after five to ten minutes of sitting; he must stand to alleviate the symptoms.  However, after standing for more than five minutes, the upper part of the Veteran's legs goes numb.

VA treatment records dated March 2009 document sensory loss to the bilateral ankles with cramping in the Veteran's legs.  The treatment provider additionally noted the Veteran's report of pain and numbness in the bilateral legs and feet.  A nerve conduction study showed "electrophysiologic evidence of slowed conduction velocities which suggests a demyelinating peripheral neuropathy.  However, latencies are relatively preserved."

The Veteran was afforded a VA examination in May 2009, at which time he reported numbness in his entire right lower extremity after sitting for prolonged periods.  He indicated that more than five minutes in any one position can cause pain radiating down the anterior aspect of both thighs.  He stated that numbness and tingling in both feet cause stumbling and tripping because of his lack of full appreciation of sensation on the plantar aspects of both feet.  The Veteran experiences loss of balance and loss of strength in the lower extremities.  He described a cramping sensation in both lower legs with burning pain in his feet.  The examiner stated that "[b]oth lower extremities distal to the knee level have induration and rubor along with loss of digital hair and a sense of coolness to the touch suggestive of peripheral arterial insufficiency.  He appears to have considerable swelling on the dorsum of both feet."  The examiner was unable to detect a definite dorsal pedal pulse or a posterior tibial pulse in either leg.  The examiner was also unable to elicit reflexes at the patella level in either leg.  However, the Veteran has well-preserved vibratory sensation in both ankles.  The examiner reported that the Veteran "is capable of, but with great difficulty, walking for a short distance on his tiptoes.  He has positive straight leg raising with pain in his lower back as well as his right and left buttock at 60 degrees in both sitting and supine positions."  The examiner diagnosed the Veteran with bilateral peripheral neuropathy with bilateral tarsal tunnel syndrome.

At the August 2010 Board hearing, the Veteran testified that if he stands up for any period of time, his legs go numb.  He reported that his right leg goes "totally dead" when he is sitting down.

VA treatment records dated in July 2010 noted the Veteran's report of progressive numbness and tingling in the bilateral lower extremity with balance deficits.  Contemporaneous electromyographical (EMG) testing revealed decreased sensation in the bilateral lower extremities from the toes to the mid-shin area.  However, the Veteran's leg strength was good with normal reflexes and no detected weakness.  A September 2010 VA treatment record noted that the Veteran's feet feel slightly numb and he feels slightly less steady on his feet.

The Veteran was afforded another VA examination in December 2011, at which time the examiner noted that the Veteran has numbness and discoloration in his feet.  The Veteran reported that, "[a]t times, he would have no feeling in his feet and was unaware that he would step on sharp objects.  He also developed sharp pains in both lower legs when walking or stepping on uneven surfaces."  The Veteran's feet are cold all the time.  He frequently stumbles when walking and has difficulty going upstairs because he does not feel the stairs well.  He stated that he has a cane for walking that he rarely uses.  He believes that he has a mild foot drop in the sense that his feet drop off curbs.  He stated that his left leg is slightly weaker than his right leg.  Upon physical examination, there was no evidence of muscle atrophy and his muscle strength was normal.  However, there was mild weakness on dorsiflexion of both feet.  Upon sensory examination, there was clear stocking-glove distribution of distal extremity sensory loss to all sensory modalities with a level at mid-calf in the legs."  Vibration was completely lost in the feet.  Deep tendon reflexes were 1+ in the knees and zero at the ankles.  The toes are immobile, bilaterally.  The Veterans' gait was normal, "except that he has some difficulty with walking on heels due to mild to moderate weakness of dorsiflexion of both feet."  The examiner diagnosed the Veteran with moderate polyneuropathy of the bilateral lower extremities.

The Veteran was afforded another VA examination in August 2012, which addressed his service-connected bilateral lower extremity radiculopathy.  The examiner noted the Veteran's report of constant severe pain in the right lower extremity and moderate constant pain in the left lower extremity.  The examiner indicated that the Veteran had severe paresthesias in the right lower extremity and moderate parethesias in the left lower extremity.  There was also severe numbness in the Veteran's right lower extremity and moderate numbness in the left lower extremity.  The examiner noted muscle atrophy bilaterally.  Deep tendon reflexes were absent at the bilateral knees and ankles.  Sensory examination showed decreased results throughout the bilateral lower extremities.  There was also decreased sural sensation, bilaterally.  The examiner noted trophic changes attributable to peripheral neuropathy including shiny smooth skin with evidence of hair loss.  The Veteran had an abnormal gait with heel steps and a slow walk.  Specifically, he was slow to put down his feet due to numbness and bilateral leg pain.  The examiner found severe incomplete paralysis of the sciatic nerve in the right lower extremity with marked muscular atrophy, as well as moderately severe incomplete paralysis of the sciatic nerve in the left lower extremity.  Contemporaneous EMG testing showed "[s]uperficial peroneal and sural responses absent.  [D]ecreased velocities tibial/peroneal nerves."  The examiner indicated that the Veteran's peripheral nerve condition impacts his ability to work in that he is unable to sit, stand, or stay in one position in excess of 15 minutes.  The Veteran is also unable to drive for more than 30 minutes, which is "required for working in business or even a sedentary position.  Patient with severe impact on ability to work."

In October 2014, the Veteran was again afforded a VA examination, which addressed the severity of his service-connected radiculopathy of the bilateral lower extremities.  Muscle strength testing was 4/5 throughout the bilateral lower extremities.  The examiner did not identify any muscle atrophy.  Deep tendon reflexes were intact bilaterally.  Sensory examination was decreased in the bilateral lower extremities.  Straight leg raising test was positive, bilaterally.  Moderate intermittent radicular pain was documented by the examiner.  The examiner also indicated that the Veteran had moderate paresthesias and moderate numbness in the right and left lower extremities.  The examiner determined that the bilateral femoral and sciatic nerve roots were affected with symptoms of overall moderate severity.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record more closely approximates moderately severe incomplete paralysis of the sciatic nerve in the left lower extremity and severe incomplete paralysis with marked muscle atrophy in the right lower extremity throughout the rating period on appeal.  38 C.F.R. § 4.7.  In this regard, the evidence shows that the Veteran had altered sensory perception of the right foot and toes.  See the VA examinations dated May 2009, December 2011, August 2012, and October 2014.  There was also evidence of significant weakness of the bilateral legs and feet.  Muscle strength was shown to be impaired and the Veteran repeatedly reported difficulty walking, standing, and sitting due to flare-ups of radicular symptoms including numbness and pain.  The August 2012 VA examiner determined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity, and severe incomplete paralysis of the sciatic nerve of the right lower extremity.  In light of the foregoing, the Board concludes that the Veteran's radiculopathy of the right leg more closely approximates 60 percent disability rating, and his radiculopathy of the left leg more closely approximates a 40 percent disability rating.

The Board also finds that the evidence does not more nearly approximate severe incomplete paralysis of the left leg or complete paralysis of the right leg, and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  The degree of incomplete paralysis in the left leg indicated by both the evidence and the VA examiners' characterization of it as no more than moderately severe.  While there were abnormal findings of decreased sensory perception and muscle strength, as well as numbness, the Veteran's function of his left lower extremity did not show marked muscular atrophy.  In addition, complete paralysis of the right lower extremity was not demonstrated at any time.  As such, it cannot be said that the nature and severity of the abnormalities more nearly approximated severe incomplete paralysis in the left lower extremity or complete paralysis of the right lower extremity, or that the evidence is in relative equipoise on this point.

As right leg radiculopathy results in severe incomplete paralysis with marked muscular atrophy and his left leg radiculopathy results in moderately severe incomplete paralysis, initial ratings in excess of 60 percent and 40 percent, respectively, but no higher, are warranted.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the higher initial ratings assigned and is otherwise inapplicable because the preponderance of the evidence is against any higher initial rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

c. Post-traumatic headaches

The Veteran's post-traumatic headaches have been rated under Diagnostic Code 8100.  Under DC 8100, which addresses migraines, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a 50 percent rating is assigned when migraines with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. (1999), in which the Court quoted DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

In Pierce v. Principi, 18 Vet. App. 440 (2004). The Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  18 Vet. App. at 445.

In addition, the Court examined the "productive of severe economic inadaptability" criterion for a 50% evaluation under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  18 Vet. App. at 446.  The Court explained that, contrary to the Secretary's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

The Veteran was afforded a VA examination in April 2009 in order to address his post-traumatic headaches.  He reported that he has headaches, which start in the jaw and go up his head.  These headaches frequently awaken him in the middle of the night.  He experiences approximately one headache per week.  The Veteran stated that his headaches may be debilitating.  He did not endorse photophobia or phonophobia.  He reported that once or twice the headache is brought on by lifting, straining, or bending.  He does get flare-ups of headache pain.  He reported aggravating factors including moving, and alleviating factors such as lying down.  He takes aspirin and Advil for his headaches, with good response.  The Veteran rated the severity of his headaches as 4-5/10, with a duration of one hour.  He denied experiencing fatigue associated with the headaches.  However, he occasionally must lie down as a result of the headache pain.  The examiner diagnosed the Veteran with post-traumatic headaches.

At the August 2010 Board hearing, the Veteran testified that he experiences headaches on a daily basis.  These headaches are intermittent and are not debilitating.  He stated that once per week, these headaches get "really bad."  These flare-ups can make his eyes water.  He stated that, if he has the opportunity to go sit in a dark room or lay down when experiencing these flare-ups, he will do so.  He testified that he treats his headaches with over-the-counter medication.

The Veteran was afforded another VA examination in October 2014 at which time the examiner noted the Veteran's continued treatment for migraine headaches.  He reported that he went bankrupt in 2006 due to increasing difficulty managing his business consulting contractor work due to increasing headaches and their effect on his job performance.  The Veteran is prescribed toprimate to treat his headache pain.  He endorsed pulsating or throbbing headache pain on both sides of the head.  He reported nausea, vomiting, photophobia, and phonophobia as a result of his headaches.  The Veteran stated that the duration of his typical head pain is one to two days.  The examiner reported that the Veteran does have characteristic prostrating attacks of headache pain, which occur once every month.  He also has "very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability."  The examiner explained that the headaches cause loss of concentration and poor work performance.  Specifically, the headaches require the Veteran to lay down when they occur, which limits his job performance.

In weighing the clinical evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the post-traumatic headaches is warranted throughout the appeal period.  Critically, the October 2014 VA examiner specifically described the Veteran's very prostrating and prolonged attacks of headaches, which are productive of severe economic inadaptability.  Moreover, the record demonstrates that the Veteran does experience chronic, prostrating headaches that occur at least once per week lasting hours.  The Board notes that the frequency, duration, severity, and impairment caused by the disorder are based on lay statements by the Veteran.  The Veteran is competent to report these observable symptoms and their effects, and the Board concludes that his reports are essentially credible because they have been consistent and accepted by VA examiners and treatment providers.

Accordingly, a rating of 50 percent is warranted for the Veteran's service-connected posttraumatic headaches under the schedular criteria.  See 38 U.S.C.A. § 5107 (b).

d. Additional considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability, right and left lower extremity radiculopathy, and post-traumatic headaches are fully contemplated by the applicable rating criteria.  As shown above, the criteria for each disability are broad enough to encompass each of the symptoms described by the Veteran and reflected in the medical evidence.

With respect to the Veteran's posttraumatic headaches, the Board has herein granted a 50 percent evaluation; this is the maximum evaluation that may be assigned under DC 8100.  Therefore, the Board has also considered the propriety of a referral for extraschedular consideration.  For the reasons, however, set forth below, the Board finds that the Veteran's migraine headache symptomatology does not warrant referral for extraschedular consideration.  Here, the rating criteria specifically address the Veteran's migraine headache symptomatology.  As described above, the Veteran has chronic, prostrating headaches that occur at least once per week lasting hours.  The diagnostic criteria include the nature and duration of the headaches that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his post-traumatic headache symptoms are contemplated by the rating schedule.

With respect to the lumbar spine and bilateral lower extremity disabilities, the Board has considered the Veteran's symptoms and functional impairment, including pain aggravated by prolonged sitting, standing, or ambulation; such difficulties do not represent an unusual disability picture given the ratings assigned above.  Although the symptoms are not specifically referenced in the general rating formula, they are the result of pain.  The general rating formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for the lumbar spine disability and lower extremity radiculopathy is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted from January 9, 2014.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted with regard to the time period from January 9, 2014.  Prior to that date, the issue of collective impact has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate (as opposed to whether those disabilities combine to cause marked interference with employment; the issue of whether the disabilities cause unemployability prior to January 9, 2014 is addressed in the remand portion of the decision.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III. Earlier effective date for school child benefits

Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

38 C.F.R. § 3.667 (a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

In this matter, the Veteran received additional compensation for his dependent child, C., following his eighteenth birthday on May [redacted], 2014 until July 1, 2014.  At that time, the additional compensation was discontinued based on a finding that C. was not enrolled in an approved educational program.  The additional compensation resumed, effective September 1, 2015, based upon confirmation that C. was enrolled in college.

The Veteran argues that the additional compensation he received for C. should have continued beyond July 1, 2014, which was a month after C.'s graduation from high school.  The Veteran asserts that, after C. graduated from high school in June 2014, he enrolled as a full-time college student.  The Veteran further maintains that he notified VA of C.'s status by submitting a timely VA Form 21-674 (Request for Approval of School Attendance).  As such, the Veteran contends that an earlier effective date should apply here.  The Board agrees.

The Veteran has been rated in excess of 30 percent for his service-connected disabilities since March 16, 2009.  From January 9, 2014, he has been in receipt of a TDIU.  To this end, the Board notes that a veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  As such, the Veteran was in receipt of additional compensation for C.

The record shows that C. turned eighteen years old on May [redacted], 2014.  As described above, based upon school attendance following C.'s eighteenth birthday, the Veteran received additional compensation from May [redacted], 2014 until July 1, 2014.  In February 2015, the Veteran filed a timely VA Form 21-674 (Request for Approval of School Attendance) as to C.'s enrollment in an educational institution.  In June 2015, the RO contacted the Veteran to clarify information contained in the VA Form 21-674.  The Veteran reported to the RO that C. had graduated from high school on June 15, 2015 and that the term began in September 2014.  See the Report of General Information dated June 2015.  In September 2015, the Veteran filed a VA Form 21-8960 (Certification of School Attendance or Termination), in which he stated that C. was in college at an approved educational institution and had been in school continuously from the beginning of the school year; C. was expected to graduate in 2018.  In an October 2015 letter, the RO notified the Veteran that, because the evidence showed that C. was not enrolled in an educational program from June 2014 through September 2015, he would be removed from the Veteran's award, effective July 1, 2014.  The additional benefits would resume for the dependent child, C., effective September 1, 2015 based upon his school attendance.

The Veteran filed a timely notice of disagreement (NOD) in November 2015, at which time he argued that C. had been enrolled in college from September 2014.  The Veteran stated that any inconsistent report had been an error.  In support of this contention, he submitted C.'s high school transcript, which confirmed that he had graduated from high school in June 2014.  The Veteran subsequently submitted an April 2016 letter from C.'s educational institution, which indicated that he had been consistently enrolled from August 25, 2014.

Pertinently, the Veteran submitted a timely VA Form 21-674 within one year of C.'s eighteenth birthday, in which he asserted that C. was enrolled full-time in an educational program.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.667(a).  The Board recognizes that the evidence of record was initially unclear regarding the enrollment status of C. in the 2014/2015 academic year.  However, this confusion was resolved with the submission of the verification letter from C.'s college during the appeal period, which corroborated the Veteran's contentions that C. was enrolled full-time from August 2014.

As such, the Board finds an earlier effective date for additional compensation based upon school benefits for a dependent child is warranted here.  As the Veteran filed the VA Form 21-674 within one year of C.'s eighteenth birthday and the evidence now clearly shows that C. was enrolled in high school until June 2014 and then in college from August 2014, an effective date of additional compensation for dependent child, C., following his eighteenth birthday on May [redacted], 2014 and continuing throughout summer vacation in 2014 is warranted.  See 38 C.F.R. § 3.667(b) (a child is considered to be in school during summer break if the child was in school during the previous Spring semester, and resumes school in the following Fall semester).

Accordingly, an effective date of May [redacted], 2014 for additional compensation for dependent child, C., based upon school attendance, is granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.667 (a)(2).

ORDER

Entitlement to an increased schedular rating of 40 percent, but no higher, for lumbar spine disability is granted, subject to the legal authority governing the payment of compensation.

Entitlement to an initial 60 percent rating for right leg radiculopathy is granted, subject to the legal authority governing the payment of compensation.

Entitlement to an initial 40 percent rating for left leg radiculopathy is granted, subject to the legal authority governing the payment of compensation.

Entitlement to an initial schedular rating of 50 percent, but no higher, for service-connected post-traumatic headaches is granted, subject to the legal authority governing the payment of compensation.

Entitlement to an effective date of May [redacted], 2014 for school benefits for dependent child, C., is granted.
REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

With respect to the claim of service connection for residuals of a jaw fracture, the Board notes that the Veteran is essentially asserting service connection for residuals of dental trauma sustained during his active duty service, which shattered multiple teeth and required oral surgery to remove broken teeth and bone fragments.  See, e.g., the Veteran's claim dated March 2009.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are:  loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, DC 9913; 17.161(a) (2016).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2016).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2016).

The Board notes that the Veteran has not been examined by VA as to this claim.  As such, there is currently no medical evidence of record that addresses the matters of current disability as to the claimed dental residuals as well as nexus between current disability and claimed in-service injury.  Based on this evidentiary posture, the Board concludes that a VA examination is necessary to determine whether the Veteran has a dental condition that is related to his in-service injury.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

As described in the Introduction, the Veteran has raised a claim for TDIU prior to January 9, 2014.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having considered the Veteran's TDIU claim prior to January 9, 2014, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.

As was discussed above, in this decision the Board has increased the disability rating assigned to the Veteran's service-connected lumbar spine disability to 40 percent and the rating assigned to the post-traumatic headaches to 50 percent.  The Board has also increased the ratings assigned to the Veteran's service-connected radiculopathy of the right and left lower extremities to 60 percent and 40 percent, respectively.  The AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the increased ratings granted by the Board.  Accordingly, the issue of TDIU prior to January 9, 2014 must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from December 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Then, schedule the Veteran for a VA dental examination with a medical professional of appropriate expertise to determine the nature and etiology of any current dental disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify all current dental disorders.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that each diagnosed dental defect had its clinical onset in service or is otherwise related to a disease or injury incurred in service, to include the Veteran's claimed in-service injury.  In answering this question, the examiner should obtain from the Veteran a complete medical history to include information concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since service.

5. After completing any additional development considered pertinent, readjudicate the Veteran's claims on appeal including the claim of entitlement to a TDIU prior to January 9, 2014.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


